Citation Nr: 1535107	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  07-33 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for a left ankle disability, status post surgical reconstruction.

2.  Entitlement to an increased rating greater than 10 percent for a right ankle disability, status post surgical reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1997 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This case was before the Board in September 2011 at which time the Board remanded the case for a VA examination to address the present severity of the Veteran's ankle disabilities and to obtain more recent VA treatment records.  During the course of the remand, a total temporary rating for convalescence following right ankle surgery was assigned from October 24, 2011 to December 1, 2011.  This issue is not before the Board, as it has not been appealed.  As the Veteran is receiving the highest possible rating for his right ankle disability from October 24, 2011 to December 1, 2011, entitlement to a higher rating for the right ankle disability during this time frame is moot.

After the case was returned to the Board it was discovered that the directives of the Board's remand had not been substantially complied with in that not all of the VA treatment records had been associated with the file.  Thereafter the Board remanded the case again in November 2013 to obtain VA treatment records dating back to September 2007 and for an examination to address the present severity of the bilateral ankle disabilities.  Treatment records dating back to September 2007 were obtained and an examination was provided in January 2014.  The case is now returned for appellate review.


FINDING OF FACT

The Veteran's bilateral ankle disability is manifested by complaints of pain, weakness, and lack of endurance, with some functional impairment in daily activities during flare-ups, moderate limited and painful motion, and chronic instability and laxity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the service-connected right ankle disability (manifested by limitation of motion) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2014). 

2.  The criteria for a rating higher than 10 percent for the service-connected left ankle disability (manifested by limitation of motion) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2014).

3.  The criteria for a separate rating of 10 percent, but no higher, for the service-connected right ankle disability (manifested by instability) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5273 (2014).

4.  The criteria for a separate rating of 10 percent, but no higher, for the service-connected left ankle disability (manifested by instability) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5273 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in August 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his ankle disabilities had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his conditions affect his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The August 2006 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, August 2006 letter satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  The RO also has provided him with VA examinations addressing the ankle disabilities.  The examination reports adequately address all the necessary criteria for rating the claims.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating

The RO originally granted service connection for bilateral ankle disabilities in an October 2001 rating decision and assigned 0 percent disability ratings, effective February 10, 2001.  In November 2002, the RO granted increased ratings of 10 percent for the bilateral ankle disabilities, effective February 10, 2001.  

The Veteran filed his present claim in August 2006 seeking higher ratings for his service-connected ankle disabilities. 

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, such as for the increased rating claims for sinusitis, right ankle disability, and allergic rhinitis, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

By way of history, the Veteran suffered multiple ankle sprains in service and was found to have bilateral trigonum syndrome via bone scan in August 1999.  He had ankle surgery in February 2000 and April 2000 during his military service.  In July 2000, it was noted that the Veteran had a hyperlaxity disorder affecting the connective tissue of all the joints, which had caused his previous ankle reconstruction surgeries to fail.  It was noted that he might require further surgery to stabilize them.  The Veteran eventually had a medical discharge for chronic bilateral ankle instability in February 2001.  It is not clear if the Veteran's hyperlaxity disorder and/ or the bilateral trigonum syndrome are congenital disorders.  An October 2006 private treatment record notes that the Veteran had a congenital deformity of the ankle; but does not state what the disorder is.  Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9.  However, if the congenital or development defect was subject to superimposed injury or disease, the resultant disability might be service-connected. VAOPGCPREC 82-90 (July 18, 1990).  A congenital disease (as opposed to a defect) can be granted service connection if manifestations of the disease in service constitute aggravation of the condition. Id.

To complicate matters, a July 2003 VA examination report notes that the Veteran suffered a compound fracture of his right ankle in an April 2003 motor vehicle accident after his separation from service.  The use of manifestations not resulting from the service-connected disease or injury are to be avoided.  See 38 C.F.R. § 4.14.  The medical evidence does not distinguish between the symptoms attributed to the post-service fracture of the right ankle and/or any congenital disorder of the ankle, however.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Therefore, the Board will presume that all present impairment in the ankles is a result of the Veteran's service-connected ankle disabilities in the absence of medical evidence that differentiates between the symptoms attributed to his post-service motor vehicle accident and/ or any congenital ankle disorder.

The Veteran's ankle disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for limitation of motion.  Moderate limitation of motion warrants a 10 percent rating.  Marked limitation of motion warrants a 20 percent rating.  "Moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Rather it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the veteran for impairment in earning capacity, functional impairment, etc.   By way of reference, normal range of motion is from 0 to 20 degrees of ankle dorsiflexion and 0 to 45 degrees of ankle plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The medical evidence does not demonstrate more than moderate limitation of motion of the ankles.  A September 2006 VA orthopedist examination report shows dorsiflexion to 10 degrees and plantar flexion to 40 degrees in both ankles.  There was "no real pain throughout the range of motion of the ankles."  Repetitive use testing caused increased aching, pain, soreness, tenderness, and fatigability with no change noted in the office examination.

A February 2008 VA examination report shows plantar flexion to 40 degrees and right ankle dorsiflexion to 10 degrees, with left ankle dorsiflexion to 0 degrees.  The Veteran had pain throughout the range of motion in all joints.  Repetitive use caused "increasing symptoms," but it was not indicated that the increased symptoms included further limitation of motion in the ankles.

A June 2011 VA internal medicine note shows full range of motion of the bilateral ankles but with pain at the extremes of inversion and eversion.  In June 2012, a VA examination shows bilateral ankle plantar flexion to 45 degrees and bilateral ankle dorsiflexion to 10 degrees, with pain beginning at 0 degrees throughout all motions.  Repetitive use testing did not result in any additional limitation in range of motion.

A January 2014 VA examination report shows bilateral ankle plantar flexion to 45 degrees with painful motion beginning at 45 degrees; right ankle dorsiflexion to 10 degrees with painful motion beginning at 10 degrees; and left ankle dorsiflexion to 20 degrees, with painful motion beginning at 20 degrees.  Repetitive use testing did not result in any additional limitations of motion.

Thus, at most the Veteran had plantar flexion to 40 degrees, which is 5 degrees less than normal.  See 38 C.F.R. § 4.71a, Plate II.  As for dorsiflexion, in February 2008 the Veteran's dorsiflexion in the left ankle was reported at 0 degrees; however, the remaining findings indicate dorsiflexion to 10 degrees, with a finding in January 2014 of dorsiflexion to 20 degrees in the left ankle.  On average, the Veteran's dorsiflexion in the ankles is shown to be at 10 degrees, or about midway between 0 degrees and normal range of motion, which is 20 degrees.  Id.  With plantar flexion shown to be 5 degrees less than normal and dorsiflexion shown to be approximately halfway between no movement and normal, overall these findings more closely approximate the criteria for moderate limitation of motion.

Some of the evidence indicates that the Veteran experienced pain in the ankles throughout the ranges of motion.  See, e.g., February 2008 and June 2011 VA examination reports.  Although the most recent examination in January 2014 shows pain at the extremes of motion and a prior examination in September 2006 shows no pain on motion.  Nonetheless, pain does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Here, recent examination showed no additional loss of motion after repetition; other evidence of record shows moderate range of motion with some painful motion at the extremes of motion. Therefore, ratings higher than 10 percent are not warranted under Diagnostic Code 5271.  

The medical evidence demonstrates that in addition to limitation of motion, the Veteran also has chronic instability of the ankles, which is impairment that is separate from limitation of motion.  As noted above, the Veteran was actually medically discharged from the military with a diagnosis of chronic instability of the ankles.  Over the years he has had multiple surgeries in the ankles to aid in the instability.  Current medical evidence shows continued findings of instability in the ankles.  

A September 2006 VA orthopedist record shows mild looseness to lateral testing in both ankles.  The Veteran wore ankle braces.  A September 2007 VA podiatry note shows the Veteran complained of instability secondary to ligamentous laxity.  He noted that surgery performed in 1999 did not help.  A February 2008 VA examination report also shows a diagnosis of postoperative instability of the bilateral ankles.  A June 2011 VA internal medicine note refers to a March 2006 MRI, which showed a tear of the anterior talofibular ligament and sinus tarsi syndrome.  It was noted that the Veteran wore bilateral ankle braces daily.  In September 2011 a VA podiatry note shows the Veteran wore ankle braces for stability.  Joint stability testing on VA examination in June 2012 showed laxity in both ankles.  A January 2014 VA examination report also shows instability and laxity in both ankles.

The 10 percent ratings assigned based on limitation of motion under Diagnostic Code 5271 do not compensate the Veteran for the instability in his ankles, as these are separate symptoms.  Thus, the Board finds that the Veteran is entitled to separate ratings for the instability in his ankles.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (the critical element in determining whether separate ratings are warranted is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions); 38 C.F.R. § 4.14 (The evaluation of the same disability under various diagnoses is to be avoided.).  

None of the diagnostic codes pertaining to the ankle address instability of the ankle.  Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous. 38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

The closest analogous diagnostic code for rating the ankle instability is Diagnostic Code 5273 for malunion of the os calcis or astragalus.  Neither the June 2012 examination report, nor the January 2014 VA examination report indicates that the Veteran has malunion of the os calcis or astragalus.  However, given the findings over the years of chronic instability in the ankles, the Board finds that the evidence more closely approximates the criteria for malunion of the os calcis or astragalus with moderate deformity, which warrants separate 10 percent ratings under Diagnostic Code 5273.  

Separate ratings higher than 10 percent are not warranted for instability of the ankles, as the medical evidence does not indicate more than moderate ankle instability.  Similar to the diagnostic criteria for limitation of motion, "moderate" and "marked" deformity are not defined under Diagnostic Code 5273.  There also are not many medical findings in recent years that comment on the severity of the Veteran's instability, only to note that it is there.  Nonetheless, based on the medical findings that are available, the Board deduces that overall, not more than moderate deformity from the chronic instability is shown in the ankles.  The September 2006 VA orthopedist record noted that there was only mild looseness to lateral testing of the ankles.  On examination in January 2014, the Veteran reported instability in the right ankle with it giving out due to weakness and pain while walking twice a day and the left ankle a couple of times a week.  While there was normal strength testing in the ankles, there was increased laxity in the bilateral ankles on objective testing, causing instability and incoordination.  Under Diagnostic Code 5273, the evidence does not amount to impairment more than analogous to moderate deformity from malunion of the os calcis or astragalus.  

A rating higher than 10 percent also is not warranted under any of the other diagnostic codes pertaining to the right ankle, as the medical evidence shows no ankylosis of the ankles, or ankylosis of the subastragalar or tarsal joints.  See Diagnostic Codes 5270, 5272, and 5274.

The Veteran is competent to report symptoms associated with his ankle disabilities, and there is no reason shown to doubt his credibility in this regard.  He also has submitted lay statements from his mother and a friend, who have witnessed the Veteran's ankle impairment over the years.  However, as laypersons, lacking in medical training and expertise, the Veteran and his friends and family cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of the ankle disabilities and their views are of little probative value.  And, even if their opinions were entitled to be accorded greater probative value, they are far outweighed by the medical evidence of record demonstrating clinical analysis of the ankles.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the evidence indicates that separate 10 percent ratings are warranted under Diagnostic Code 5273 for instability in the ankles; but that the preponderance of the evidence is against the claim for ratings higher than 10 percent based on limitation of motion of the ankles.  To the extent that no further increase in disability rating is warranted, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  It is noted that the Veteran's ankle disabilities somewhat affects his work in that he has pain, weakness, and instability with prolonged standing and walking.  However, the record does not show the Veteran has been rendered unemployable as a result of his ankle disabilities.  Therefore, any inferred TDIU claim is inapplicable in this case.


III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the ankle disabilities (i.e., pain, limitation of motion, and instability) are contemplated by the 10 percent ratings assigned under Diagnostic Codes 5271 and 5273.  The Veteran also had complaints of weakness; but his muscle strength testing in the ankle was 5 out of 5 in June 2012 and January 2014.  

Thus, the Board finds that these rating criteria reasonably describe the Veteran's disabilities.  In addition the Veteran's ankle disabilities do not result in frequent periods of hospitalization or marked interference with employment.  The Veteran has submitted numerous statements reflecting days when he had to leave work a few hours early for his ankle pain, or was off for a week at a time due to ankle treatment.  However, generally the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Notably under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication that the collective effect of the Veteran's service-connected disabilities amounts to an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.















							(Continued on the next page)

ORDER

Entitlement to an increased rating greater than 10 percent for a right ankle disability (manifested by limitation of motion) is denied.

Entitlement to an increased rating greater than 10 percent for a left ankle disability (manifested by limitation of motion) is denied.

Entitlement to a separate 10 percent rating, but no higher, for instability of the right ankle is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating, but no higher, for instability of the left ankle is granted, subject to the rules governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


